Order, Supreme Court, New York County (Paul G. Feinman, J.), entered on or about March 14, 2008, which, insofar as appealed from, in this action to foreclose on a real estate tax lien, granted plaintiffs motion for summary judgment, unanimously affirmed, with costs.
Plaintiff established its entitlement to summary judgment by submitting affidavits, including that of the New York City tax lien ombudsman, and exhibits showing that defendants-appellants failed to pay the subject real estate taxes in a timely manner. In opposition, appellants failed to raise triable issues of fact regarding whether the subject real estate taxes had been timely paid. The affidavit of appellants’ managing agent was contradicted by documentary evidence showing that the interest on the late payments had not been paid and that the payments were not timely, and thus the allegations with respect to said issues were “not genuine, but feigned” (Glick & Dolleck v TriPac Export Corp., 22 NY2d 439, 441 [1968]). Furthermore, appellants’ reliance on statements purportedly made by a supervisor in the City’s Department of Finance, is misplaced as such statements constituted inadmissible hearsay. Concur— Tom, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.